EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1 (Amendment #1) of our report dated March 25, 2014 with respect to the audited consolidated financial statements of North American Oil & Gas Corp. for the year ended December 31, 2013. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas May 16, 2014
